Citation Nr: 0402805	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for imbalance with nonlocalizing nystagmus. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

The instant appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Lincoln, Nebraska, which granted a claim for service 
connection for imbalance with nonlocalizing nystagmus and 
assigned an initial 10 percent disability evaluation.


FINDINGS OF FACT

1.  The veteran was notified of certification and transfer of 
his appeal to the Board by letter of September 30, 2002.
 
2.  On October 4, 2002, the RO received a private physician's 
statement regarding the veteran's imbalance with 
nonlocalizing nystagmus; prior to January 30, 2003, the RO 
also received copies of November 2002 VA examination reports 
which assessed imbalance with nonlocalizing nystagmus and VA 
outpatient treatment records dated in August 2000 and August 
2002 which noted complaints referable to imbalance with 
nonlocalizing nystagmus.
 
3.  The Board did not receive the private physician's 
statement, the VA outpatient treatment records, or the 
November 2002 VA examination reports until after April 2003; 
therefore, the March 2003 Board decision did not consider 
this medical evidence.


CONCLUSION OF LAW

Due process requires that the March 2003 Board decision be 
vacated.  38 U.S.C.A. §§ 7102, 7104(a), 7105(a) (West 2002); 
38 C.F.R. § 20.904(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter previously came before the Board of Veterans' 
Appeals (Board).  In a March 2003 decision, the Board 
determined that the veteran's was not entitled to an initial 
evaluation greater than 10 percent for imbalance with 
nonlocalizing nystagmus.

A review of the record discloses that prior to the Board's 
March 2003 decision, pertinent medical records that predated 
the Board's decision, and which the Board was unaware of, 
were associated with a second volume of the veteran's claims 
folder.  The second volume of the claims folder remained at 
the RO until April 2003.  These records include VA outpatient 
treatment records dated between August 2000 and August 2002 
and VA examination reports dated in November 2002, as well as 
a private physician's statement.  Inasmuch as all the 
existing, available VA treatment records were not physically 
before the Board, the record before the Board in March 2003 
was incomplete.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2003).  Here, the Board 
finds that its consideration of the veteran's claim for an 
evaluation in excess of 10 percent for imbalance with 
nonlocalizing nystagmus in March 2003 was based on an 
incomplete record, and that the veteran was therefore not 
afforded full due process of law.  Consequently, the Board's 
March 28, 2003, decision that relates to the initial 
evaluation assigned for the veteran's imbalance with 
nonlocalizing nystagmus, is hereby VACATED.


ORDER

The March 28, 2003, decision of the Board is vacated.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





